205 F.2d 420
DULUTH, MISSABE & IRON RANGE RAILWAY COMPANY, Appellant,v.Donald T. ANDERSON.
No. 14834.
United States Court of Appeals Eighth Circuit.
June 22, 1953.

Appeal from the United States District Court for the District of Minnesota.
W. O. Bissonett, Duluth, Minn., for appellant.
Spellacy & Spellacy, Marble, Minn., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed with prejudice, but without taxation of costs in favor of either of the parties in this Court, on stipulation of parties.